722 S.E.2d 789 (2012)
Willie James CAIN, Jr.
v.
INGERSOLL RAND COMPANY and
Gallagher Bassett Services, Inc.
No. 369P11.
Supreme Court of North Carolina.
March 8, 2012.
Laura Carter, Raleigh, for Ingersoll Rand Company, et al.
Laura S. Jenkins, Raleigh, for Cain, Willie James Jr.

ORDER
Upon consideration of the petition filed on the 23rd of August 2011 by Defendants in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th of March 2012."